DETAILED ACTION
This is a first action on the merits, in response to the claims received 6/17/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/24/2019,12/18/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14,16-18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara, USNO.2004/0070369.
 	As for claim 1, Sakakibara discloses and shows in Fig.36 an inductive heater assembly for heating a power tool battery pack, the inductive heater assembly comprising: an adapter portion (580) including: a first adapter support portion (surface of 580 toward element 110) configured to mechanically and electrically connect the inductive heater assembly (within 580) to a power source device (110), the first adapter support portion including a first adapter terminal block configured to engage a complementary terminal block of the power source device, and a second adapter support portion (surface of 580 toward element 570)  configured to mechanically and (570), the second adapter support portion including a second adapter terminal block configured to engage a complementary terminal block of the power tool battery pack; and a coil portion (Fig. 22) supported by the adapter portion, the coil portion including a coil (331) housing and one or more inductive coil windings, the one or more inductive coil windings configured to generate an electromagnetic field (par.[0172,0212]).

 	As for claim 2, Sakakibara discloses and shows in Fig.36 first adapter terminal block includes adapter power terminals configured to receive power from the power source device.
  	  As for claim 3, Sakakibara discloses and shows in Fig.36 the power source device is a power tool battery pack charger.
 	 As for claim 4, Sakakibara discloses and shows in Figs. 8 & 36 and shows a pivot connection (via 34 & 36) between the adapter portion and the coil portion, the pivot connection is configured to allow the coil portion to pivot between an open position and a closed position (par.[0101]).
 	As for claim 5, Sakakibara discloses and shows in Figs. 8 & 36 the coil portion is in the open position, the second adapter portion is exposed, and the battery pack can engage the second adapter portion (par.[0101]).
  	 As for claim 6, Sakakibara discloses and shows in Figs. 8 & 36  coil portion is in the closed position, the battery pack is prevented from engaging and disengaging the second adapter support portion (par.[0101]).
As for claim 7, Sakakibara discloses and shows in Fig.36 a temperature sensor (576) configured to sense a temperature related to the power tool battery pack (par.[0213]).
 	As for claim 8,  Sakakibara discloses and shows in Fig.36 an inductive heating system comprising: a power tool battery pack (570) including a power tool battery pack (570) terminal block; and an enclosure (exterior of 580) that includes at least one inductive heater assembly internal to the enclosure, the at least one inductive heater assembly including: an adapter portion (580) electrically connecting the at least one inductive heater assembly to the enclosure, and an adapter support portion (surface of 580 toward element 570)  configured to mechanically and electrically connect the inductive heater assembly to the power tool battery pack, the adapter support portion including an adapter terminal block configured to engage the power tool battery pack terminal block, and a coil portion (Fig. 22) including a coil  (331) housing and one or more inductive coil windings, the one or more inductive coil windings configured to generate an electromagnetic field (par.[0172,0212]).
 	As for claim 9, Sakakibara discloses and shows in Fig.36 the enclosure includes an AC power input terminal (via 110).
 	As for claim 10, Sakakibara discloses and shows in Figs. 8 & 36  the inductive heater assembly includes a pivot connection between the adapter portion and the coil portion, the pivot connection configured to allow the adapter portion to pivot between an open position and a closed position  (par.[0101]).
As for claim 11, Sakakibara discloses and shows in Figs. 8 & 36 the adapter portion is in the open position, the adapter portion is exposed, and the battery pack can engage the adapter support portion (par.[0101]).
 	As for claim 12, Sakakibara discloses and shows in Figs. 8 & 36 the adapter portion is in the closed position, the battery pack is prevented from engaging and disengaging the adapter support portion(par.[0101]).
 	As for claim 13, Sakakibara discloses and shows in Fig.36 the inductive heater assembly is permanently affixed (implied via design during use) to the enclosure .
 	As for claim 14, Sakakibara discloses and shows in Fig.36the inductive heater assembly is removably affixed (implied via design during non-use)  to the enclosure.
 	As for claim 16, Sakakibara discloses and shows in Fig.36 a method of inductively heating a power tool battery pack (570), the power tool battery pack including at least one battery cell having an outer case, the method comprising: mechanically and electrically connecting an inductive heater assembly to a power source device (110) with a first adapter support portion (surface of 580 toward element 110), the first adapter support portion including a first adapter terminal block configured to engage a complementary terminal block of the power source device; mechanically and electrically connecting the inductive heater assembly to the power tool battery pack with a second adapter support portion (surface of 580 toward element 570)  , the second adapter support portion including a second adapter terminal block configured to engage a complementary terminal block of the power tool battery pack; and generating an electromagnetic field (Fig. 22)  with a coil winding (331) included within a coil housing of a coil portion of the inductive heater assembly, the (par.[0172,0212]).
 	As for claim 17, Sakakibara discloses and shows in Fig.8 coil portion is in an open position, slidably  (via inward direction on device rail) engaging the battery pack with the second adapter portion
 	As for claim 18, Sakakibara discloses and shows in Fig.22 a resonator circuit, a high frequency alternating current signal, the high frequency alternating current signal operable for generating the electromagnetic field with the coil winding
  	As for claim 20, Sakakibara discloses and shows in Fig.36 sensing a temperature related to the power tool battery pack; and generating the electromagnetic field with the coil winding when the temperature related to the power tool battery back is less than or equal to a charging temperature threshold (par.[0213]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara, USNO.2004/0070369
  As for claim 15, Sakakibara discloses the claimed invention except for a second inductive heater assembly internal to the enclosure. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have a second inductive heater assembly internal to the enclosure for advantages such as broadening a practical use of the device.
  As for claim 19, Sakakibara discloses the claimed invention except for high frequency alternating current signal has a frequency of at least 45 kilohertz . It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have a high frequency alternating current 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859